Exhibit 10.24
 
AUTOBYTEL INC
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”) is made and entered into as of
_______, 20___, by and between Autobytel Inc., a Delaware corporation
(“Company”), and ___________ (“Indemnitee”).
 
Background
 
In order to attract and retain the services of highly qualified individuals,
such as Indemnitee, to serve the Company and, in part, to induce Indemnitee to
continue to provide services to the Company, the Company wishes to provide for
indemnification and advancement of expenses to Indemnitee to the maximum extent
permitted by law.
 
The Company’s Fifth Amended and Restated Bylaws, as amended (“Bylaws”), and the
Company’s Fifth Amended and Restated Certificate of Incorporation, as amended
(“Certificate”), require that the Company indemnify the directors, officers,
employees and other agents of the Company, including persons serving at the
request of the Company in those capacities with other corporations or
enterprises, as authorized by the General Corporation Law of the State of
Delaware, as amended (“DGCL”), and the Bylaws and the Certificate each expressly
provide that the indemnification provided therein is not exclusive and
contemplates that the Company may enter into separate agreements with its
directors, officers, employees and other agents of the Company.
 
Indemnitee does not believe that the protection currently provided by applicable
law, the Bylaws, the Certificate and available insurance may be adequate under
the circumstances, and the Company has determined that Indemnitee and other
directors, officers, employees and agents of the Company may not be willing to
serve or continue to serve in such capacities without additional
protections.  The Company desires and has requested Indemnitee to serve or
continue to serve as a director, officer, employee or agent of the Company, as
the case may be, and has proffered this Agreement to Indemnitee as an additional
inducement to serve in such capacity.  Indemnitee is willing to serve, or to
continue to serve, as a director, officer, employee or agent of the Company, as
the case may be, if Indemnitee is furnished the indemnity provided herein by the
Company.
 
This Agreement is a supplement to, and in furtherance of, the Bylaws, the
Certificate and any resolutions adopted pursuant thereto, and must not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.
 
In consideration of Indemnitee’s agreement to serve and the mutual agreements
set forth herein, the sufficiency of which is hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
Agreement
 
1.           Services to the Company.  Indemnitee will serve, at the will of the
Company (or its stockholders, as applicable) or under separate contract if any
such contract exists, as [_________] or as a director, officer, agent or other
fiduciary of an affiliate of the Company, including any subsidiary or employee
benefit plan of the Company (each, an “Affiliate”), to the best of Indemnitee’s
ability so long as Indemnitee remains in such position(s); provided, however,
that (i) Indemnitee may at any time and for any reason resign from such
position(s) (subject to any contractual obligation that Indemnitee may have
assumed apart from this Agreement or any obligation imposed by operation of
law), and (ii) neither the Company nor any Affiliate have any obligation under
this Agreement to continue Indemnitee in any such position(s).  This Agreement
is not an employment contract between the Company (or any of its Affiliates) and
Indemnitee.  Nothing in this Agreement may be construed or interpreted as giving
Indemnitee any right to be retained in the employ of the Company (or any of its
Affiliates).  Indemnitee specifically acknowledges and agrees that except as may
be provided in a written employment contract between Indemnitee and the Company
or an Affiliate: (i) Indemnitee’s employment with the Company or any of its
Affiliates is at-will, and (ii) Indemnitee may be discharged at any time for any
reason.  The foregoing notwithstanding, this Agreement will continue in force
after Indemnitee has ceased to serve as [________] of the Company.

 
-1-

--------------------------------------------------------------------------------

 

2.           Indemnity of Indemnitee.  The Company hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent authorized or permitted
by the provisions of the Bylaws, the Certificate, the DGCL or other applicable
law.  The phrase “to the fullest extent authorized or permitted” includes to the
fullest extent authorized or permitted by any amendments or replacements of the
Bylaws, the Certificate, or the DGCL (or other applicable law) adopted or
enacted after the date of this Agreement that increase the extent to which a
corporation may indemnify its directors, officers, employees or agents.
 
3.           Additional Indemnity.  In addition to, and not in limitation of,
the indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Company hereby further agrees to
hold harmless and indemnify Indemnitee against any and all Expenses (as defined
below) that Indemnitee becomes legally obligated to pay because of any claim or
claims made against or by Indemnitee in connection with any threatened, pending
or completed action, suit or proceeding whether by or in the right of the
Company or otherwise and whether civil, criminal, legislative, arbitrational,
administrative or investigative, and whether formal or informal including any
appeal therefrom, to which Indemnitee is, was or at any time becomes a party,
potential party, or a participant, including as a non-party witness or
otherwise, or is threatened to be made a party, by reason of the fact that
Indemnitee is, was or at any time becomes a director, officer, employee or other
agent of the Company, or is or was serving, or at any time serves at the request
of, the Company or any Affiliate as a director, officer, employee or other agent
(including a trustee, partner or manager) of another corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise, including an Affiliate (collectively, a “Proceeding”), in each
case whether or not Indemnitee was serving in that capacity at the time any
liability or Expense is incurred.  The definition of “Proceeding” must be
considered met if Indemnitee in good faith believes the situation might lead to
or culminate in the institution of a Proceeding.  “Expenses” mean all expenses,
including attorneys' fees, witness fees, fees of experts, forensic consultants
and other professionals, retainers, court costs, travel expenses, photocopying,
printing and binding costs, telephone charges, and any other cost, disbursement
or expense customarily incurred in connection with defending, prosecuting,
preparing to prosecute or defend, investigating, being prepared to be a witness
in, responding to a subpoena or other discovery request, or otherwise
participating in, a Proceeding, damages, penalties, interest charges thereon,
judgments, fines, and amounts paid in settlement, any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, ERISA excise taxes and penalties imposed
on Indemnitee, costs associated with any appeals, including without limitation
the premium, security for, and other costs relating to any costs bond,
supersedeas bond, or other appeal bond or its equivalent, and any other amounts
for time spent by Indemnitee for which Indemnitee is not compensated by the
Company or any Affiliate or third party for any period during which Indemnitee
is not an agent, in the employment of, or providing services for compensation
to, the Company or any Affiliate.  Without limiting the generality of the
foregoing, references to "serving at the request of the Company as a director,
officer, employee or agent" includes: (i) Indemnitee’s performance of services
for, on behalf of, or for the benefit of the Company or any Affiliate while
Indemnitee is serving as a director, officer, employee or other agent of the
Company or an Affiliate regardless of whether Indemnitee is at the time a
director, officer or employee of the Company or the Affiliate for, on behalf of,
or for the benefit of which Indemnitee performed services; or (ii) any service
by Indemnitee that imposes duties on, involves services by, Indemnitee with
respect to an employment benefit plan, its participants or beneficiaries,
including as a deemed fiduciary thereto.
 
4.           Limitations on Additional Indemnity.  No indemnity pursuant to
Sections 2 or 3 hereof must be paid by the Company:
 
(a)           On account of any claim against Indemnitee solely for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company pursuant to the provisions of Section 16(b) (“Section 16(b)”) of
the Exchange Act of 1934, as amended (“Exchange Act”), or similar provisions of
any federal, state or local statutory law; provided, that with respect to a
claim against Indemnitee solely for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) or similar provisions of any federal, state or local
law, Indemnitee is entitled to the advancement of legal expenses unless the
Company reasonably determines that Indemnitee clearly violated Section 16(b) and
must disgorge profits to the Company pursuant to the terms
thereof.  Notwithstanding anything to the contrary stated or implied in this
Section 4(a), indemnification pursuant to this Agreement relating to any
Proceeding against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) or similar provisions of any federal, state or local
laws is not prohibited if Indemnitee ultimately establishes in any Proceeding
that no recovery of such profits from Indemnitee is permitted under
Section 16(b) or similar provisions of any federal, state or local laws;

 
-2-

--------------------------------------------------------------------------------

 

(b)           On account of any reimbursement of the Company by the Indemnitee
of any bonus or other incentive-based or equity-based compensation or of any
profits realized by the Indemnitee from the sale of securities of the Company,
as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”), or the
payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
provided, Indemnitee is entitled to advancement of Expenses related to, arising
out of, or resulting from a Proceeding to recover such compensation or profits
prior to the final adjudication of that Proceeding;
 
(c)           on account of Indemnitee’s conduct that is established by a final
judgment, not subject to appeal, as knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct;
 
(d)           on account of Indemnitee’s conduct that is established by a final
judgment, not subject to appeal, as constituting a breach of Indemnitee's duty
of loyalty to the Company or resulting in any personal profit or advantage to
which Indemnitee was not legally entitled;
 
(e)           for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment under such
insurance, clause, bylaw or agreement and such payment fully compensates
Indemnitee against all expenses.  Notwithstanding anything to the contrary
stated or implied in this Section 4(e), (i) Indemnitee has no obligation to
reduce, offset, allocate, pursue or apportion any indemnification, hold
harmless, exoneration, advancement, contribution or insurance coverage among
multiple persons possessing those obligations to Indemnitee prior to the
Company's satisfaction and performance of its obligations under this Agreement;
and (ii) the Company must perform fully its obligations under this Agreement
regardless of whether Indemnitee holds, may pursue or has pursued any
indemnification, advancement, hold harmless, exoneration, contribution or
insurance coverage rights against any person or entity other than the Company;
 
(f)           if indemnification is not lawful, as established by the Company by
a final judgment on such issue not subject to appeal; or
 
(g)           in connection with any Proceeding (or part thereof) initiated by
Indemnitee, or any Proceeding by Indemnitee against the Company or an Affiliate
or the directors, officers, employees or other agents of the Company or an
Affiliate, unless (i) such indemnification is expressly required to be made by
law, (ii) the Proceeding was authorized by the Company’s Board of Directors
(“Board”), (iii) such indemnification is provided by the Company, in its sole
discretion, pursuant to the powers vested in the Company under the DGCL or any
other applicable law, (iv) the Proceeding is initiated pursuant to Section 10
hereof, or (v) the Proceeding initiated by Indemnitee is a cross-claim or
counter-claim.
 
5.           Continuation of Indemnity.  All agreements and obligations of the
Company contained herein continue during the period Indemnitee is a director,
officer, employee or other agent of the Company (or is or was serving at the
request of the Company as a director, officer, employee or other agent
(including trustee, partner or manager) of another corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise) and will continue thereafter so long as Indemnitee is subject
to any Proceeding by reason of the fact that Indemnitee was serving in the
capacity referred to herein.
 
6.           Partial Indemnification.  The Company will indemnify Indemnitee for
a portion of the Expenses that Indemnitee becomes legally obligated to pay in
connection with any Proceeding even if not entitled hereunder to indemnification
for the total amount thereof, and the Company must indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled and the acceptance of such
partial payment will not be an admission by Indemnitee that he or she is not
entitled to all of his or her Expenses or a bar against Indemnitee seeking
recovery of the full amount of Expenses.

 
-3-

--------------------------------------------------------------------------------

 

7.           Notice and Other Indemnification Procedures.
 
(a)           Notification of Proceeding.  Indemnitee agrees to notify the
Company in writing promptly upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding.  The failure of Indemnitee to so notify the Company does not relieve
the Company of any obligation that it may have to Indemnitee under this
Agreement or otherwise and any delay in giving notice will not constitute a
waiver by Indemnitee of any rights under this Agreement.
 
(b)           Request for Indemnification and Indemnification Payments.  Upon
written request by Indemnitee for indemnification, a determination, if required
by applicable law, with respect to Indemnitee’s entitlement thereto must be made
in the specific case:  (i) if a Change in Control (as defined in Section 8(b))
shall have occurred, by Independent Counsel (as defined below) in a written
opinion to the Board, a copy of which must be delivered to Indemnitee; or (ii)
if a Change in Control shall not have occurred, (A) by a majority vote of the
Disinterested Directors (as defined below), even though less than a quorum of
the Board, (B) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which must be delivered to Indemnitee or (D) if so
directed by the Board, by the stockholders of the Company; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
must be made promptly, but in no event more than ten (10) days after such
determination.  Indemnitee agrees to cooperate with the person, persons or
entity making such determination with respect to Indemnitee's entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by or
on behalf of Indemnitee in so cooperating with the person, persons or entity
making such determination must be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.  The
Company must advise Indemnitee promptly in writing with respect to any
determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied.  Claims for advancement of Expenses must be made under the
provisions of Section 9 of this Agreement.
 
In the event the determination of entitlement to indemnification is to be made
by Independent Counsel, the Independent Counsel must be selected as provided in
this Section 7(b).  If a Change in Control shall not have occurred, the Board
must select the Independent Counsel, and the Company must give prompt, written
notice to Indemnitee advising him of the identity of the Independent Counsel so
selected.  If a Change in Control shall have occurred, Indemnitee must select
the Independent Counsel (unless Indemnitee requests that the selection be made
by the Board, in which event the preceding sentence applies), and Indemnitee
must give written notice to the Company advising it of the identity of the
Independent Counsel so selected.  In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection has been given, deliver to the Company or to Indemnitee, as the case
may be, a written objection to the selection; provided, however, that the
objection may be asserted only on the basis that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined
below, and the objection must set forth with particularity the factual basis of
such assertion.  Absent a proper and timely objection, the person so selected
will act as Independent Counsel.  If a written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until the objection is withdrawn or the Delaware Court of
Chancery has determined that such objection is without merit.  If, within twenty
(20) days after the later of submission by Indemnitee of a written request for
indemnification and the final disposition of the Proceeding, no Independent
Counsel has been selected and not objected to, either the Company or Indemnitee
may petition the Delaware Court of Chancery for resolution of any objection
which shall have been made by the Company or Indemnitee to the other's selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by that court or by such other person as that court may
designate, and the person with respect to whom all objections are so resolved or
the person so appointed will act as Independent Counsel.  The Company agrees to
pay the reasonable fees and expenses, including any retainer or advance, of the
Independent Counsel referred to above and to indemnify such counsel fully
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto. “Disinterested
Director” means a director of the Company who is not, and was not, a party to
the Proceeding in respect of which indemnification is sought by Indemnitee.
“Independent Counsel”

 
-4-

--------------------------------------------------------------------------------

 

means a law firm, or a member of a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent:  (i) the Company, any Affiliate or Indemnitee in any
matter material to any such person (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” does not include any person who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.
 
(c)           Notice to Insurers.  If, at the time of the receipt by the Company
of a notice pursuant to Section 7(a) hereof, the Company has liability insurance
in effect which may cover that Proceeding, the Company must give prompt notice
of the commencement of that Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company must thereafter
take all necessary or desirable action to cause those insurers to pay, on behalf
of Indemnitee, all Expenses payable to Indemnitee in respect of such Proceeding
in accordance with the terms of their policies, but any such action by the
Company will not relieve it of its obligations hereunder.
 
(d)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement may be
required to be made prior to the final disposition of the Proceeding as to
Indemnitee.
 
8.           Assumption of Defense.
 
(a)           In the event the Company is requested by Indemnitee to pay the
Expenses of any Proceeding, the Company, if appropriate, will be entitled to
assume the defense of that Proceeding, or to participate to the extent
permissible in that Proceeding, with counsel approved by Indemnitee, which
approval may not be unreasonably withheld or delayed.  Upon assumption of the
defense by the Company and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided, that Indemnitee will have the right to employ separate counsel in that
Proceeding at Indemnitee’s sole cost and expense.  After the Company has assumed
the defense of a Proceeding, Indemnitee will be entitled to, at Indemnitee’s own
expense, engage counsel for the purpose of monitoring the defense being provided
by counsel retained by the Company, and the Company must direct that counsel to
cooperate with and provide requested information to Indemnitee’s monitoring
counsel.  Notwithstanding the foregoing, if (i) Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any defense in the Proceeding, (ii) the Company has not, in fact,
employed counsel or otherwise actively pursued the defense of the Proceeding
within a reasonable time, or thereafter reasonably maintained the defense of the
Proceeding, (iii) there has been a Change in Control (as defined below), or
(iv) Indemnitee reasonably concludes that counsel engaged by the Company on
behalf of Indemnitee may not adequately represent Indemnitee, then in any such
event the fees and expenses of Indemnitee's counsel to defend the Proceeding
must be at the expense of the Company and subject to the indemnification and
advancement of expenses provisions of this Agreement.  Provided, however, that
in the event there are other defendants in a Proceeding who are entitled to
counsel other than counsel engaged by the Company, the Company will only be
obligated to pay the fees and expenses of one (1) counsel for all those
defendants, including Indemnitee, unless Indemnitee's counsel delivers a written
notice to the Company stating that such counsel has reasonably concluded that
there may be a conflict of interest that would prevent one (1) counsel from
representing all such defendants, including Indemnitee.
 
(b)           For purposes of this Agreement, a “Change in Control” is deemed to
have occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, (A) who is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing ten percent (10%) or more of the combined voting power of
the Company's then outstanding Voting Securities (as defined below), increases
his, her or its beneficial ownership of such securities by five percent (5%) or
more over the percentage so owned by such person, or (B) becomes the “beneficial
owner” (as defined in Rule 13d3 under

 
-5-

--------------------------------------------------------------------------------

 

the Exchange Act), directly or indirectly, of securities of the Company
representing more than twenty percent (20%) of the total voting power
represented by the Company’s then outstanding Voting Securities, (ii) during any
period of two (2) consecutive years, individuals who at the beginning of that
period constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the Company merges or consolidates with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity, or its ultimate parent) at least sixty
percent (60%) of the total voting power represented by the Voting Securities, as
defined below, of the Company or such surviving entity, or its ultimate parent,
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one (1) transaction
or a series of transactions) all or substantially all of the Company's assets,
(iv) the Company commences any case, action or proceeding before any court or
governmental body (or a third party commences any such proceeding that remains
undismissed by or consented to within sixty (60) days) relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (v) the Company commences any general assignment for
the benefit of creditors, composition, marshaling of assets for creditors, or
other similar arrangement in respect of its creditors generally or any
substantial portion of its creditors.
 
(c)           For purposes of this Agreement, “Voting Securities” means any
securities of the Company that vote generally in the election of directors.
 
(d)           Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee has been successful on the merits or otherwise,
including, without limitation, the dismissal of an action without prejudice, in
defense of any Proceeding or in the defense of any claim, issue or matter
therein, the Company must indemnify Indemnitee against all Expenses incurred by
Indemnitee in connection therewith.
 
9.           Advances of Expenses.
 
(a)           The Company will advance to Indemnitee, prior to the final
adjudication of any Proceeding of this Agreement, any and all Expenses relating
to, arising out of or resulting from any Proceeding (other than a Proceeding for
which indemnification is excluded pursuant to Section 4(g)) paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee.  The right to advances under this Section 9 in all
events continues until final disposition of any Proceeding, including all
possible appeals therefrom.  Advances must be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.  Advances must be unsecured and interest free.  Advances include any
and all reasonable Expenses incurred in pursuing an action to enforce this right
of advancement, including Expenses incurred in preparing and forwarding
statements to the Company or its insurance carrier(s) to support the advances
claimed.
 
(b)           Indemnitee’s right to such advancement is not subject to the
satisfaction of any standard of conduct.  Without limiting the generality or
effect of the foregoing, within fifteen (15) business days after any request by
Indemnitee, the Company must, in accordance with such request (but without
duplication), (i) pay such Expenses on behalf of Indemnitee, (ii) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or
(iii) reimburse Indemnitee for such Expenses.
 
(c)           Indemnitee undertakes to the fullest extent permitted by law to
repay the amounts advanced pursuant to this Agreement (without interest) if and
to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified therefor by the Company.  No other form of
undertaking may be required other than the execution of this Agreement.

 
-6-

--------------------------------------------------------------------------------

 

(d)           Indemnitee must use commercially reasonable efforts to provide
documentation to the Company relating to Expenses as incurred in order to permit
the Company to properly deduct the advancement of Expenses pursuant to this
Section 9; provided, however, that Indemnitee will only be required to provide
such documentation to the extent that such provision will not constitute a
waiver of the attorney-client privilege or the work product doctrine.
 
10.           Enforcement; Presumption of Entitlement.
 
(a)           Any right to indemnification or advances granted by this Agreement
to Indemnitee is enforceable by or on behalf of Indemnitee in any court of
competent jurisdiction if (i) the claim for indemnification is denied, in whole
or in part; (ii) no disposition of such claim is made within seventy (70) days
of request therefor; (iii) payment of indemnification is not made to Indemnitee
within ten (10) days of a determination that Indemnitee is entitled to
indemnification; (iv) advancement of Expenses is not timely made; or (v) the
Company or any other person takes or threatens to take action to declare this
Agreement unenforceable or institutes litigation or other action or proceeding
to deny or recover from Indemnitee the benefits provided by, or intended to be
provided by, this Agreement.  Indemnitee, in such enforcement action, if
successful in whole or in part, must be entitled to be paid also the Expenses of
prosecuting Indemnitee’s claim.  The Company must pay interest at the legal rate
under Delaware law on all amounts that the Company is obligated to advance or
indemnify pursuant to this Agreement, commencing on the date on which the
Company must advance Expenses or the earlier of the date of determination of
indemnification or seventy (70) days of a request therefor and ending on the
date on which payment is made.
 
(b)           It is a defense to any action for which a claim for
indemnification is made under Sections 2 and 3 hereof (other than an action
brought to enforce a claim for Expenses pursuant to Section 8 hereof) that
Indemnitee is not entitled to indemnification because of the limitations set
forth in Section 4 hereof.
 
(c)           In any such Proceeding instituted by Indemnitee pursuant to this
Section 10, the Company must be precluded, to the fullest extent permitted by
law, from asserting that the procedures and presumptions of this Agreement are
not valid, binding and enforceable and must stipulate in any such court that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.
 
(d)           In making any determination concerning Indemnitee’s right to
indemnification, it must be presumed that Indemnitee has satisfied the
applicable standard of conduct, and to the fullest extent not prohibited by law,
the Company has the burden of proof to overcome that presumption by its adducing
clear and convincing evidence to the contrary.  Neither the failure of the
Company (including the Disinterested Directors, the Company’s stockholders, or
Independent Counsel) to have made a determination prior to the commencement of
such enforcement action that indemnification of Indemnitee is proper in the
circumstances, nor an actual determination by the Company (including the
Disinterested Directors, the Company's stockholders, or Independent Counsel)
that such indemnification is improper is a defense to the action or creates a
presumption that Indemnitee is not entitled to indemnification under this
Agreement or otherwise.  Any judicial proceeding must be conducted in all
respects as a trial de novo on the merits and Indemnitee must not be prejudiced
by any actual determination by the Company any assertion to the contrary.
 
(e)           For purposes of any determination of good faith, Indemnitee must
be deemed to have acted in good faith if Indemnitee's action is based on the
records or books of account of the Company or any Affiliate, including financial
statements, or on information supplied to Indemnitee by the directors or
officers of the Company or any Affiliate in the course of their duties, or on
the advice of legal counsel for the Company or an Affiliate or on information or
records given or reports made to the Company or an Affiliate by an independent
certified public accountant or by an appraiser or other expert selected with the
reasonable care by the Enterprise.  The provisions of this Section 10(e) must
not be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met the applicable standard of
conduct set forth in this Agreement.  Whether or not the foregoing provisions of
this Section 10(e) are satisfied, it must in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company.

 
-7-

--------------------------------------------------------------------------------

 

(f)           Subject to Section 7(d), if a determination of whether Indemnitee
is entitled to indemnification is not made within forty (40) days after receipt
by the Company of the request therefor, the requisite determination of
entitlement to indemnification must, to the fullest extent not prohibited by
law, be deemed to have been made and Indemnitee must be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 40-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 10(f) do not apply (i) if the determination of
entitlement to indemnification is to be made by the and if (A) within ten (10)
days after receipt by the Company of the request for such determination the
Board has resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within sixty (60) days
after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within ten (10) days after such receipt for
the purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat, or (ii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 7(a) of this Agreement.
 
(g)           The remedies provided for in this Section 10 are in addition to
any other remedies available to Indemnitee at law or in equity or pursuant to
the Certificate, the Bylaws or other written agreement between the Company and
Indemnitee.
 
11.           Unauthorized Settlements.  Any provision herein to the contrary
notwithstanding, the Company is not obligated pursuant to the terms of this
Agreement to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of a Proceeding effected by Indemnitee without the Company's written
consent.  Further, the Company must not, without the prior written consent of
Indemnitee, effect any settlement of:  (a) any Proceeding if Indemnitee is or
could have been a party, or (b) any Proceeding in which the Company is, or could
be, jointly liable with Indemnitee (or would be if joined in such Proceeding)
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on any
claims that are the subject matter of such Proceeding.  Neither the Company nor
Indemnitee may unreasonably withhold, delay or condition consent to any proposed
settlement; provided, however, that:  (i) the Company may in any event decline
to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such Proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders, and
(ii) Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee requires Indemnitee to take any
action other than executing a release of parties providing a release of
Indemnitee, or imposes any penalty or other limitation or disqualification on
Indemnitee.  The Company must notify Indemnitee promptly of the receipt of any
settlement offer or if it intends to submit a settlement offer and must provide
Indemnitee a reasonable time to consider the offer.
 
12.           Mutual Acknowledgment.  Both the Company and Indemnitee
acknowledge that in certain instances, Federal or state law or applicable public
policy may prohibit the Company from indemnifying its directors, officers,
employees, agents or fiduciaries under this Agreement or otherwise.  Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the Securities and Exchange Commission to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.
 
13.           Period of Limitations.  No legal action may be brought and no
cause of action may be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company will be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two (2)-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period must govern.

 
-8-

--------------------------------------------------------------------------------

 

14.           Subrogation.  In the event of payment under this Agreement and
after Indemnitee has no more Expenses in respect of a Proceeding, the Company
will be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who must execute all documents required and must do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
 
15.           Non-Exclusivity of Rights.  The rights conferred on Indemnitee by
this Agreement are not exclusive of any other right which Indemnitee may have or
hereafter acquire under any statute, provision of the Certificate or the Bylaws,
each as may be amended from time to time, agreement, vote of stockholders or
directors, or otherwise.
 
16.           Survival of Rights; Change in Control.
 
(a)           The rights conferred on Indemnitee by this Agreement continue
after Indemnitee has ceased to be a director, officer, employee or other agent
of the Company or to serve at the request of the Company as a director, officer,
trustee, fiduciary, partner, manager, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise and will inure to the benefit of Indemnitee's heirs, executors and
administrators.
 
(b)           The Company must require and cause any successor thereto (whether
direct or indirect) in connection with a Change in Control, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such Change in Control occurred.
 
17.           Contribution.
 
(a)           If the indemnification provided for by this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any reason
other than those set forth in Section 4 hereof, then in respect to any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, must pay, in the first instance, the entire amount of Expenses
incurred by Indemnitee in connection with any Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against
Indemnitee.
 
(b)           The Company hereby agrees to indemnify and hold harmless fully to
the extent permissible under applicable law Indemnitee from any claims for
contribution that may be brought by officers, directors or employees of the
Company (other than Indemnitee) who may be jointly liable with Indemnitee.
 
18.           Liability Insurance.
 
(a)           For the duration of Indemnitee’s service as a director and/or
officer of the Company, and thereafter for so long as Indemnitee may be subject
to any pending or possible indemnifiable claim, the Company must use best
efforts (taking into account the scope and amount of coverage available relative
to the cost thereof) to cause to be maintained in effect policies of directors’
and officers’ liability insurance, errors and omissions insurance and employment
practices insurance providing coverages for directors and/or officers of the
Company that are at least substantially comparable in scope and amount to that
provided by the Company's current policies covering directors and officers.  The
minimum AM Best rating for the insurance carriers of such insurance must be not
less than A-VI.

 
-9-

--------------------------------------------------------------------------------

 

(b)           In the event of a Change in Control, the Company must (i) maintain
in force any and all insurance policies then maintained by the Company providing
liability insurance in respect of Indemnitee, or (ii) require and cause any
successor thereto (whether direct or indirect) to obtain and maintain a
directors’ and officers’ liability insurance policy (and any other liability
insurance policies, including errors and omissions and employment practices, to
the extent such liability policies were claims-made policies immediately prior
to the Change in Control) that provides coverage for Indemnitee that is at least
substantially comparable in scope and amount to that provided to Indemnitee by
the Company as of immediately prior to the Change in Control, in each case for
the six-year period immediately following the Change in Control.  This “tail
coverage” must be placed by the Company’s insurance broker and be placed with a
carrier or carriers having an AM Best rating that is not less than A-VI.
 
(c)           In the event that any action is instituted by Indemnitee under
this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
is entitled to be paid all Expenses incurred by Indemnitee with respect to that
action, regardless of whether Indemnitee is ultimately successful in that
action, and is entitled to the advancement of Expenses with respect to that
action, unless as a part of that action a court of competent jurisdiction over
that action determines that each of the material assertions made by Indemnitee
as a basis for such action was not made in good faith or was frivolous.
 
(d)           The Company must make available to Indemnitee a copy of all
applications, binders, policies, declarations, endorsements and other related
materials in respect of policies required to be obtained or maintained pursuant
to this Agreement.  The Company must not discontinue or significantly reduce the
scope or amount of coverage from one (1) policy period to the next without the
prior approval thereof by a majority vote of the incumbent directors of the
Company, even if less than a quorum.  The Company must provide Indemnitee with
at least thirty (30) days notice of the non-renewal of, cancellation of or
failure to pay any premium due in respect of such insurance policies.
 
19.           Optional Trust.  The Company may, but is not required to, create a
trust fund, grant a security interest or use other means, including without
limitation a letter of credit, to ensure the payment of such amounts as may be
necessary to satisfy its obligations to indemnify and advance Expenses pursuant
to this Agreement.
 
20.           No Imputation.  The knowledge and/or actions, or failure to act,
of any director, officer, agent or employee of the Company or the Company itself
must not be imputed to Indemnitee for purposes of determining any rights under
this Agreement.
 
21.           Severability.  The provisions of this Agreement are severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions, including without limitation in the same section, paragraph or
sentence, must remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) must be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
22.           Coverage.  This Agreement applies with respect to Indemnitee’s
service as [________] of the Company prior to the date of this Agreement.
 
23.           Governing Law.  This Agreement and the relationship of the parties
hereto with respect to the subject matter hereof are governed by and construed
and enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents, entered into and to be performed entirely
within the State of Delaware, without regard to the conflict of laws principles
thereof.
 
24.           Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement is effective unless it is in
writing signed by both the parties hereto.  No waiver of any of the provisions
of this Agreement may be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor may such waiver constitute a
continuing waiver.

 
-10-

--------------------------------------------------------------------------------

 

25.           Identical Counterparts; Facsimile.  This Agreement may be executed
in one (1) or more counterparts, including counterparts transmitted by facsimile
or other electronic communication, each of which shall for all purposes be
deemed to be an original but all of which together constitute but one (1) and
the same Agreement.  Only one (1) such counterpart need be produced to evidence
the existence of this Agreement.  Facsimile signatures, or signatures delivered
by other electronic transmission, are as effective as original signatures.
 
26.           Headings.  The headings of the sections of this Agreement are
inserted for convenience only and must not be deemed to constitute part of this
Agreement or to affect the construction hereof.
 
27.           Construction of Certain Phrases.
 
(a)           For purposes of this Agreement, references to the “Company”
includes, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee will stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
 
(b)           For purposes of this Agreement, references to “other enterprise”
includes employee benefit plans; references to “fines” includes any excise taxes
assessed on Indemnitee with respect to an employee benefit plan; and references
to “serving at the request of the Company” includes any service as a director,
officer, employee, agent or fiduciary of the Company that imposes duties on, or
involves services by, such director, officer, employee, agent or fiduciary with
respect to an employee benefit plan, its participants or its beneficiaries; and
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the interest of the participants and beneficiaries of an employee
benefit plan, Indemnitee must be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.
 
28.           Notices.  All notices and other communications required or
permitted hereunder must be in writing, shall be effective when given, and must
in any event be deemed to be given (a) five (5) days after deposit with the U.S.
Postal Service or other applicable postal service, if delivered by first class
mail, postage prepaid, (b) upon delivery, if delivered by hand or by electronic
transmission, (c) one (1) business day after the business day of deposit with
overnight courier, freight prepaid, or (d) one (1) day after the business day of
delivery by facsimile transmission with answer-back received, if delivered by
facsimile transmission, with copy by first class mail, postage prepaid, and must
be addressed if to Indemnitee, at Indemnitee’s address as set forth beneath
Indemnitee’s signature to this Agreement and if to the Company at the address of
its principal corporate offices (attention:  secretary) or at such other address
as such party may designate by ten (10) days' advance written notice to the
other party hereto.
 
29.           Consent to Jurisdiction.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the Courts of Chancery of the State
of Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement must be commenced, prosecuted and continued only in that
Court, which is the exclusive and only proper forum for adjudicating such a
claim
 
30.           Equitable Relief. The Company and Indemnitee agree that a monetary
remedy for breach of this Agreement may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the Company and Indemnitee agree that Indemnitee
may enforce this Agreement by seeking equitable remedies, including injunctive
relief and/or specific performance, without any showing of actual damage or
irreparable harm and that by seeking equitable remedies, Indemnitee will not be
precluded from seeking or obtaining any other relief to which Indemnitee may be
entitled.  The Company and Indemnitee further agree that Indemnitee is entitled
to such equitable remedies without the necessity of posting bonds or other
undertaking in connection therewith.  The Company hereby waives any requirement
of a bond or other undertaking.
 
 
-11-

--------------------------------------------------------------------------------

 

31.           Integration and Entire Agreement.  This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate, the Bylaws, the DGCL and any other applicable law, and must not
be deemed a substitute therefor, and does not diminish or abrogate any rights of
Indemnitee thereunder, and this Agreement does not release the Company from its
obligations to the extent such obligations have been incurred under the Prior
Indemnification Agreement.
 
[Signature page follows]
 

 
-12-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
 

 
Autobytel Inc.
 
  By: _______________________________     Glenn E. Fuller
Executive Vice President, Chief Legal and Administrative Officer and Secretary
 
 
 
Indemnitee
     
_______________________________________
Signature
 
Print Name: ______________________________
 
Address: Autobytel Inc.                                               
18872 MacArthur Blvd., Suite 200                                 
Irvine, CA 92612                                                             
                            
     

 
 
-13-

--------------------------------------------------------------------------------

